DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 03/27/2020 is acceptable.
                                Information Disclosure Statement
3.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/27/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Title
         The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
        A title such as – DISPLAY DEVICE HAVING A PLURALITY OF NODE ELECTRODES-- or is suggested by the applicant.
        Claims
        In claim 5, line 2, a term of “comprises” should replace by -- comprise --.
        In claim 6, lines 2-3, insert – the plurality of – before “node electrodes”. 

                                        Allowable Subject Matter
4.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising a conductive layer above the plurality of node electrodes and comprising first extensions extending in a first direction and second extensions extending in a second direction intersecting the first direction, a center of each of the plurality of openings overlaps one of intersections between the first and second extensions, and the conductive layer overlaps the plurality of node electrodes, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-11 are directly or indirectly depend on the independent claim 1.     
         Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display device comprising a conductive layer above the plurality of node electrodes and comprising first extensions extending in a first direction and second extensions extending in a second direction intersecting the first direction, a center of each of first openings of the plurality of openings overlaps one of intersections between the first and second extensions, a center of each of second openings of the plurality of openings does not overlap the intersections, and the conductive layer overlaps the plurality of node electrodes, in combinations with the other structures as cited in the independent claim 12.

         Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
          A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                 Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KIM (U.S. Publication No. 2016/0204177 A1), PARK (U.S. Publication No. 2016/0163780 A1) and Suzuki et al. (U.S. Publication No. 2018/0061869 A1).
                                                            Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.

        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892